Citation Nr: 1048066	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-38 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for residuals of a left leg 
burn.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant) had active service from March 1964 to 
March 1968, and subsequent service in the National Guard.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in New York, 
New York.

The Veteran was scheduled for a Travel Board Hearing in September 
2009; however, he failed to appear for the hearing.  Under the 
applicable regulation, if a veteran fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2010).  Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

In November 2009, the Board remanded the issues currently on 
appeal to the Appeals Management Center (AMC) for further 
development.  The record indicates that the AMC complied with the 
Board's requests, including the provision of a VA medical 
examination.  As the AMC complied with the November 2008 Board 
Remand directives regarding the evaluation of the Veteran's 
claimed disorder, the Board will proceed to render a decision on 
this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting the Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran did not sustain a burn injury or scar to the left 
inner thigh during service.

2.  The Veteran has not experienced continuous symptomatology of 
a burn injury or scar since service.  

3.  The Veteran's current scar of the left inner thigh is not 
related to any incident in service.  




CONCLUSION OF LAW

Service connection for residuals of a leg burn are not warranted.  
38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the veteran about the information and evidence necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; and (3) 
inform the veteran about the information and evidence the veteran 
is expected to provide.  VCAA notice should be provided to a 
veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

In this case, a VCAA notice letter sent in January 2006, prior to 
the April 2006 rating decision, substantially satisfied the 
provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed 
the Veteran about the information and evidence not of record that 
was necessary to substantiate the service connection claim; the 
information and evidence that VA would seek to provide; the 
information and evidence the Veteran was expected to provide.  
The RO also provided the information regarding disability rates 
and effective dates required by Dingess in an April 2006 notice, 
issued with the April 2006 rating decision.  

Although this latter notice was not issued prior to the April 
2006 decision from which this appeal arises, the RO subsequently 
re-adjudicated the Veteran's claim, as demonstrated by the 
October 2006 Statement of the Case (SOC).  As the SOC complied 
with the applicable due process and notification requirements for 
a decision, it constitutes a re-adjudication decision.  
Accordingly, the provision of adequate notice followed by a re-
adjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376- 
78 (2006) (validating the remedial measures of issuing a fully 
compliant VCAA notification and re-adjudicating the claim in the 
form of a statement of the case to cure timing of notification 
defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

The Board finds that all necessary assistance has been provided 
to the Veteran.  VA has acquired the Veteran's service and VA 
treatment records to assist the Veteran with the claim.  The RO 
attempted to procure the Veteran's National Guard treatment 
records.  However, the record indicates that after the RO 
requested these records from the Department of the Army in a 
February 2009 letter, the State of New York Division of Medical 
and Naval Affairs, in turn, submitted an assortment of National 
Guard personnel records.   However, the records did not include 
copies of any National Guard physical examinations.  
Subsequently, the RO mailed a March 2009 request letter to the 
Commander of the Army National Guard Office of the State Surgeon, 
but did not receive a reply.  The Board finds that the RO made 
all necessary attempts to procure the Veteran's National Guard 
treatment records, if any existed.  Therefore, the Board finds 
that an additional remand seeking their procurement would be 
futile as it would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Veteran was provided with a VA medical examination to 
determine the nature and etiology of his left thigh scar.  As the 
examination reports were written after interviews with the 
Veteran and a review of the claims file, contained specific 
findings indicating the nature of the Veteran's claimed 
disability, and an opinion, backed by clinical evidence, 
explaining why the VA examiner could not determine the etiology 
of the Veteran's disorder without resort to speculation, there is 
no duty to provide an additional examination or medical opinion 
for this claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the 
Board has found in this case that there is no in-service injury 
or disease to which a competent medical opinion could relate the 
current disability, there is no reasonable possibility that VA 
examinations or opinions could aid in substantiating the current 
claims for service connection for a low back disorder and 
asbestosis.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is 
not required to provide assistance to a claimant . . . if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's claimed disability would in essence place the examining 
physician in the role of a fact finder, would suggest reliance on 
an inaccurate history of occurrence of an in-service injury or 
disease, and could only result in a speculative opinion or 
purported opinion of no probative value.  The holding in Charles 
was clearly predicated on the existence of evidence of both in-
service injury or event and a current diagnosis.  Referral of 
this case for an examination or to obtain a medical opinion would 
be a useless act.  The duty to assist by providing a VA 
examination or opinion is not invoked in this case because there 
is no reasonable possibility that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).  

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the service 
connection claim under consideration.  Adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  A disorder may be service 
connected if the evidence of record reveals the Veteran currently 
has a disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Analysis of Service Connection for Residuals of a Leg Burn

The Veteran essentially contends that he incurred a scar after 
burning himself on the left thigh during service.  Having 
considered the evidence of record in light of the regulations 
noted above, the Board finds that service connection is not 
warranted for any residuals of a leg burn, to include a current 
scar on the inner left thigh.

First, the Board finds that the Veteran did not sustain a burn 
injury or scar to the left inner thigh during service.  The 
Veteran has made very few statements regarding the claimed 
injury, but he does not suggest that the inner thigh burn injury 
occurred during combat with the enemy.  In a November 2005 
statement, the Veteran wrote that he incurred a leg burn due to a 
hand flare during Vietnam, and indicated that he subsequently 
received treatment in the field.  In a subsequent November 2006 
statement, the Veteran reported that he incurred the injury while 
he was on light duty "in the rear."  He reiterated that he was 
treated in the field.  He also wrote that he was attempting to 
contact a witness who saw the incident; however, the claims file 
does not contain any witness statements.  

Finally, in a March 2010 VA medical examination report, the 
Veteran reported incurring a burn injury during 1966 or 1967 
while serving in Vietnam.  He indicated that a hand flare injured 
his left inner thigh, causing it to blister.  He stated that the 
wound took a long time to heal because it would reopen as it kept 
rubbing on his bands.  He reported that he did not know the 
classification of the burn in terms of degrees and that he did 
not have to undergo a skin graft procedure.  

Having reviewed the evidence of record, the Board does not find 
the Veteran's accounts of an in-service thigh burn, resulting in 
a scar, to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  First, 
the Board notes that there is no evidence that the Veteran 
incurred a leg burn during combat and the Veteran does not claim 
that was is a combat injury.  Therefore, the regulations 
involving the consideration to be given injuries incurred during 
combat are not applicable in this instance.  See 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2010).  

In addition, the Veteran claims to have been treated in the field 
for this disorder.  As such, while there is a possibility that 
any initial treatment for such a wound by a medic would not be 
included in the service treatment records, the Veteran's service 
treatment records, which contain records indicating treatment for 
several ailments, and which otherwise appear complete, contain no 
records indicating any treatment or diagnosis for any leg burn, 
to include a notation about a scar.  As the Veteran sought 
treatment for many ailments throughout service, the Board notes 
that the failure to seek treatment for a non-healing scar appears 
out of character.  

The Veteran has not provided any details regarding the 
circumstances or nature of the injury that would enhance his 
account's credibility.  Most importantly, in the March 1968 
service discharge medical examination report, the examiner 
examined for scars, as indicated by the finding that the Veteran 
had an identifying scar of a vaccine scar of the upper left arm.  
As the March 1968 service discharge examiner specifically 
examined the Veteran for scars and did not note finding one on 
the Veteran's upper left thigh, the March 1968 service discharge 
examiner's findings that do not include findings of a scar to the 
inner thigh strongly weigh against a finding that there was such 
a scar present during service, and tends to weigh against the 
Veteran's account of a leg burn in service with resulting scar.  
Considering that the Veteran's account of an in-service leg burn 
is inconsistent with the service treatment records, to include 
the report of disability and clinical findings at the March 1968 
service discharge examination, the Board finds that the Veteran's 
statements indicating the incurrence of an in-service left thigh 
burn with resulting scar lack credibility.  See Madden, 125 F.3d 
at 1481.

Moreover, the Board finds that the weight of the evidence shows 
that the Veteran has not exhibited continuous symptomatology of 
residuals of a leg burn on the left upper thigh, to include a 
scar, since service.  In fact, prior to the March 2010 VA medical 
examination report, the treatment records contain no treatment 
records noting treatment for a leg burn, to include a scar.  See 
38 C.F.R. § 3.303(b).

The Board also finds that the weight of the evidence indicate no 
nexus between the Veteran's current upper thigh scar and the 
claimed in-service leg burn.  In a March 2010 VA medical 
examination report, the VA examiner noted reviewing the claims 
file, indicating that it contained no mention of burn scars 
before or after service.  The VA examiner interviewed the 
Veteran, noting the Veteran's report of the injury as noted 
above.  Upon physical examination, the examiner noted the 
existence of a 4 cm by 3 cm oval scar on the left inner upper 
thigh.  The diagnosis was residuals of a scar on the left upper 
inner thigh.  In the VA examiner's conclusions, the VA examiner 
opined that, based on the Veteran's reported history, the 
physical examination, and the review of the claims file, the VA 
examiner could not determine if the scar was connected to service 
without resorting to mere speculation.  

The March 2010 VA examiner accurately noted that the service 
treatment records contained no records indicating a burn injury, 
and that the March 1968 service discharge medical examination 
report did not include clinical findings of left upper inner 
thigh scar, but only mentioned the vaccine scar in the upper 
extremity.  Moreover, the March 2010 VA examiner also noted the 
accurate history that there were not treatment records post-
service indicating treatment for any burn condition.  Therefore, 
the examiner could not determine service connection without 
resort to mere speculation.  The Board notes that the VA 
examiner's report was well-written, in that it was based on a 
review of the claims file and a thorough interview with the 
Veteran, and included findings backed by clinical data.  As the 
VA examiner could not offer an opinion as to the etiology of the 
Veteran's scar disorder without resorting to speculation, it is 
inconclusive and cannot be used to support the Veteran's claim.  
See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The March 2010 VA examiner correctly indicated that, in this case 
where there was not in fact any in-service burn injury to the 
left thigh or continuity of symptomatology after service, it 
would be speculation to attempt to relate the current left upper 
thigh scar to service.  Any medical opinion which purported to 
provide a nexus between the Veteran's claimed left inner thigh 
scar burn disability and his military service would necessarily 
be based on an inaccurate history regarding what occurred in 
service, so would be of no probative value.  The Court has held 
on a number of occasions that such a medical opinion premised 
upon an unsubstantiated account of in-service injury is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised upon 
an unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown,  5 
Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected).

As explained previously, the record of evidence indicates that 
the Veteran did not incur a burn injury during service and has 
not experienced continuous symptomatology of a burn injury since 
service.  Moreover, the record contains no credible evidence 
indicating a nexus between the Veteran's current scar of the left 


upper thigh and any incident in service, to include the purported 
burn injury.  Therefore, the preponderance of the evidence weighs 
against the Veteran's claim for service connection for residuals 
of a left leg burn.  As the benefit of the doubt doctrine is not 
applicable, service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a left leg burn is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


